                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
VTN/FTB                                            271 Cadman Plaza East
F. #2019R00138                                     Brooklyn, New York 11201


                                                   November 21, 2019

By Hand and ECF

The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Akmal Narzikulov, et al.
                      Criminal Docket No. 19-223 (ILG)

Dear Judge Glasser:

                The government writes respectfully to request that it be permitted to respond
in writing to the motions filed by defendant Akmal Narzikulov in the above-referenced case
on November 20, 2019 (the “Motions”). The government proposes that its response be due
on or before November 27, 2019.

              The government also respectfully requests that the court appearance scheduled
for this Monday, November 25, 2019, be adjourned and that the Court hear oral argument on
the Motions (including, if necessary, the bail application referenced therein) at the next
scheduled appearance in this matter on December 9, 2019. Because resolution of the
Motions, which include arguments to sever Count Six of the superseding indictment and
defendant Jasur Kamolov, will have a significant effect on the scope of any trial in this case,
the government also respectfully requests that the deadline for motions in limine to be filed,
which had been set for November 25, 2019, be adjourned until sometime after resolution of
the Motions. Thank you for the Court’s consideration of these requests.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:         /s/
                                                 Virginia T. Nguyen
                                                        Special Assistant U.S. Attorney
                                                 F. Turner Buford
                                                        Assistant U.S. Attorney
                                                 (718) 254-6280/6483

cc:    Counsel of Record (by Email and ECF)




                                            2
